Title: From James Madison to Alexander Saunders, 15 October 1804 (Abstract)
From: Madison, James
To: Saunders, Alexander


15 October 1804, Department of State. “Your letter [not found] & papers respecting the detention of the Sloop Narcissa in the Island of Cuba, have been received. It would appear necessary for you, considering the situation of the process depending respecting them, to transmit documents of a nature to clear up the doubts in which the detention originated to some correspondent in that Island, who will make the proper use of them for the purpose. The papers are herewith returned.”
